Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 13, line 1, please change the recitation “the control” to –the controller--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious the combinations set forth in claim 1, 12 and 17.
For future records, applicant’s definition of non-transient and transient conditions of the powertrain is defined in para. [00036] of the specification.
In particular, for claim 1, the prior art of record does not disclose or render obvious the vehicle comprising a controller programmed to “in response to the demanded torque at the output and a transient condition of the powertrain, control the torque at the output based on a mapped relationship between the inertial forces and a vehicle velocity, wherein the mapped relationship utilizes first, second, third, and fourth mapping parameters” in combination with other claim limitations. 
In particular, for claim 12, the prior art of record does not disclose or render obvious the vehicle comprising a controller programmed to “in response to the demanded torque at the output shaft and a transient condition of the vehicle, control the torque at the output shaft based on the inertial forces and a vehicle velocity” in combination with other claim limitations. 
In particular, for claim 17, the prior art of record does not disclose or render obvious the vehicle comprising a controller programmed to “in response to the demanded torque at the output and a transient condition of the vehicle, control the torque at the output based on a mapped relationship between the inertial forces and a vehicle velocity, wherein the mapped relationship utilizes first, second, third, and fourth mapping parameters, and derive the values of the first, second, third, and fourth mapping parameters based on the torque at the output, the velocity of the vehicle, and the inertial forces during non- transient conditions of the vehicle” in combination with other claim limitations.
The closest prior arts are Gaither (US 20180251118 A1) and Kim et al. (US 20160159352 A1), and Kuang et al (US 7203578 B2). Gaither discloses (fig. 1) a similar structure with a powertrain having a transmission, an engine, an electric machine, an inertial measurement unit, and a controller. However, the Gaither lacks disclosing the response to the demanded torque at the output and a non-transient condition based on torque at the input and gear ratio and the response to the demanded torque and a transient condition at the output based on mapped relationships between the inertial forces and a vehicle velocity.
 Kim et al. discloses an auto cruise control system which shows the auto cruise torque being dependent on speed and inertial forces but lacks the structure and responses to demanded torque with either non-transient or transient conditions of the powertrain. 
Kuang et al. discloses wheel torque where it uses variables such as speed, torque, moments of inertia, and angular acceleration from powertrain components for its controls and calculation of wheel torque by torque at an output and transient condition (torque ratio). However, the controls lacks the response to demanded torque with non-transient conditions, and the controls are for controlling parallel or non-parallel modes.
One of ordinary skill in the art would have no rationale or motivation, absent hindsight, to modify or combine the controls of Gaither et al., Kim et al., Kuang et al. or any other prior arts to derive the claim invention as changing the controls of the claimed vehicle can have unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuno (US 5742917 A) teaches a control system for distributing torque using variables such as engine output torque, vehicle speed, and yaw rate (an inertial force), but lacks the structure and controls with transient and non-transient conditions and mapping parameters.
Turner et al. (US 9423022 B2) teaches the output torque is determined by gear ratio, but lacks variables such as vehicle speed, transmission input torque, inertial forces, and mapping variables.  
Takamura et al. (US 20140195082 A1) teaches the similar structure but lacks the same controls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656